                Case 6:20-bk-05582-LVV            Doc 142       Filed 01/15/21      Page 1 of 2

[Dordst] [ORDER SCHEDULING TRIAL]




                                        ORDERED.
Dated: January 15, 2021




                                 UNITED STATES BANKRUPTCY COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION
                                         www.flmb.uscourts.gov



In re:                                                                  Case No.
                                                                        6:20−bk−05582−LVV
                                                                        Chapter 11

1069 Restaurant Group, LLC




________Debtor*________/

                                        ORDER SCHEDULING TRIAL

             The trial in the contested matter arising from the Confirmation Hearing From Debtors
         Chapter 11 Plan (Document No. 124) filed by the debtor, will be held on March 4, 2021 , at
         10:00 AM in Courtroom 6C, 6th Floor, George C. Young Courthouse, 400 West Washington
         Street, Orlando, FL 32801 , with an estimated duration of One Day, before the Honorable Lori
         V. Vaughan, , United States Bankruptcy Judge. Accordingly, it is

            ORDERED:

         1. Witness List. The parties shall exchange names and addresses of witnesses within 14 days
         of the date of entry of this Order.

         2. Exhibits. Parties shall comply with all requirements of Local Rules 7001−1 and 9070−1
         concerning Exhibits. Parties shall exchange exhibits no later than seven days before the date
         set for trial.

            (a) Objections to Authenticity. Unless written objection to authenticity is filed with the
         Court and served by email no later than the close of business on the second business day
         before trial, copies of exhibits will be admitted in lieu of the originals.

            (b) Self−Authentication. If a party intends to rely upon the self−authentication procedures
         of Fed. R. Evid. 902(11) or (12) with respect to the introduction into evidence of records of
         regularly conducted activities pursuant to Fed. R. Evid. 803(6), the party shall file with the
         Court and serve on other parties the written declaration required by Fed. R. Evid. 902(11) or
               Case 6:20-bk-05582-LVV             Doc 142       Filed 01/15/21       Page 2 of 2

        (12) and a copy of all records sought to be admitted at least 28 days before trial.

        3. Discovery Cutoff. Parties shall complete discovery no later than seven days before the trial
        date except that parties may complete previously scheduled depositions up to the trial date.

        4. Discovery Disputes. The parties shall first confer in good faith to resolve any discovery
        disputes. If unsuccessful, any party may request a telephone conference with the Court so that
        the Court may render an informal, preliminary ruling on the discovery dispute, without
        prejudice to the right of any party to file a formal motion.

        5. Meet and Confer Requirement. Counsel for all parties shall confer within seven days
        prior to the trial and seek in good faith to settle the case.

        6. Additional deadlines. None



Avoid delays. You are reminded that Local Rule 5073−1 restricts the entry of cellular telephones and, except
in Orlando, computers into the Courthouse absent a specific order of authorization issued beforehand by the
presiding judge, a valid Florida Bar identification card, or pro hac vice order. Please take notice that as an
additional security measure a photo ID is required for entry into the Courthouse.

Clerks Office is directed to serve a copy of this order on interested parties who do not receive service by
CM/ECF and file a Proof of Service within 3 days of entry of the order.

*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.
